 282DECISIONSOF NATIONALLABOR RELATIONS BOARDDyneteria,Inc.andUnion Nacionalde Trabajadores.Case 24-CA-3321November 13, 1973DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn September 11, 1973, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,_ andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Dyneteria, Inc.,Viques, Puerto Rico, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on June 5 and 6, 1973, at Hato Rey,Puerto Rico, pursuant to a charge filed by Union Nacionalde Trabajadores on March 5, 1973, and duly served uponthe Respondent on the same date,anda complaint andnotice of hearing dated May 4, 1973, issued by theRegional Director for Region 24 of the National LaborRelationsBoard,which was likewise duly served onRespondent. The complaint alleges that Respondent hasviolated and continues to violate Section 8(a)(3) and (1) ofthe Act by discharging Jaime E. Lopez Roger, FranciscoLopez Roger, and Ruben Lopez Roger on February 26,1973, and thereafter refusing to reinstate them, becausesaid employees joined and assisted the Union and engagedin other concerted activity for the purposes of collectivebargaining and mutual aid and protection.In its answer which was duly filed and amended on therecord at the hearing, Respondent denied the commissionof any unfair labor practices.For reasons, which will appear, I find and conclude thatRespondent discharged and thereafter refused to reinstateJaime E. Lopez Roger, Francisco Lopez Roger, and RubenLopez Roger in violation of Section 8(a)(3) and (I) of theAct.At the hearing, the General Counsel, Respondent, and,for part of the time, the Charging Party, were representedby counsel. All parties were given full opportunity toexamine and cross-examine witnesses, to introduce eviden-ce, and to file briefs. The General Counsel and Respondentpresented oral argument at the conclusion of the hearingand the Charging Party waived this right. Briefs werereceived from the Respondent and the General Counsel onJuly 31, 1973.Upon the entire record in this case,' including the briefs,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is and has been at all times materialherein a corporation organized under, and existing byvirtue of, the laws of North Carolina. At all times materialherein the Respondent has maintained its principal officeand place of business in the city of Dunn, North Carolina,and various other places of business in several States of theUnited States and the Commonwealth of Puerto Rico,where it is, and has been at all times material herein,continuously engaged in providing maintenance andsecurity guard services at U.S. military installations locatedat the aforesaid places pursuant to contracts with theDepartment of Defense. During the past year, whichperiod is representative of its annual operations generally,Respondent, in the course and conduct of its businessoperations, furnished services valued in excess of $500,000.At its Vieques island location, here involved, Respondentisengaged in furnishing kitchen, housecleaning, andsecurity guard service for the Naval air facility locatedthere,pursuant to a contract with the Department ofDefense which provides Respondent $160,000 in annualincome.The Board took jurisdiction of the Respondent in March1973 pursuant to a stipulation for certification uponconsent election at Respondent's Vieques location in Case24-RC-4951which stipulationwas approved by theRegional Director on March 8, 1973. In paragraph 8 ofsaid stipulation and in a previously submitted commercequestionnaire Respondent admitted the foregoing facts inrespect to its Vieques operation and also conceded that it isan Employer engaged in commerce within the meaning ofthe Act.In view of the Respondent's recent admission as to theBoard's jurisdiction and the assertion of jurisdiction by theBoard in Case 24-RC-4951, in view of Respondent'sservices across the North Carolina state line to Puerto Ricoto the United States Government, which services have avalue in excess of $50,000 annually; and for the furtherreason that such services have a substantial impact uponiThe transcript of the proceeding is hereby corrected in the followingparticulars ]omitted from publication]207 NLRB No. 51 DYNETERIA, INC.283the national defense, I conclude that Respondent is andhas been, at all material times herein, an Employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act?II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer (as amended at thehearing) admits, and I find that Union Nacional deTrabajadores, sometimes referred to hereinafter as theCharging Party or the Union, is a labor organization withinthe meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background-Respondent's Operations onVieques,,- ItsHierarchyVieques is an island off the coast of Puerto Rico wherethe United States Navy operates a facility. As previouslynoted,Respondent has a contract to provide kitchen,housecleaning, and security guard service to the Navy atthis location.Respondent's housecleaning force, whichperforms outside work including the cutting of grass andtrees,normally consists of approximately 28 employees.The three alleged discriminatees, Jaime E. Lopez Roger,Francisco Lopez Roger, and Ruben Lopez Roger, who arebrothers,were members of the latter crew. The guardgroup includes about 25 employees and the kitchen forceabout 8 or 9.Raul Flores Mora is and has been at all times materialherein the general manager of Respondent's operations atVieques, Puerto Rico,anditsagent at that location,reporting directly toRespondent's president at Dunn,North Carolina. In his capacity as general manager, Moraprepares the work schedule, checks the payroll, takes careof employee "complaints," hires and discharges employees,disciplines them, and, through three immediate "supervi-sors," assigns them work. I find, as conceded by counselforRespondent in his closing statement, that Mora is asupervisor within the meaning of Section 2(11) of the Act. Ifurther find that he is, and was at all material times, anagent of Respondent acting in its behalf at least insofar asthe acts complained of herein (the discharge of the threeLopez Rogers) are concerned, because it is undisputed thathe had the authority to discharge employees,and,as willappear, was the only person with such authority insofar asthe housecleaning employees were concerned.Next in Respondent's chain of command with regard toitshousecleaning operations is Wilfredo Rodriguez, a so-called nonworking "supervisor." 3 Under Rodriguez are atleast three working foremen who oversee crews of about 7employees into which the housecleaning force of 28 isdivided.The General Counsel contends that Wilfredo Rodriguezis a supervisor within the meaning of Section 2(11) of theAct, primarily because, says the General Counsel, Rodri-2SiemonsMailing Service,122 NLRB 81, 85 (direct outflow),TricoDisposal Service, Inc.,191 NLRB 104;The Multi-Color Company,122 NLRB429, 433.3 1 make this finding based on the credible testimony of Mora-4Given the difficultyof translating the full meaning of Spanish wordsand thoughts into English andvice versa,Ido not deem Rodriguez'guez has the authority to hire and fire employees andresponsibly to direct them. Rodriguez denied at the hearingthat he possesses authority to hire and discharge employ-ees.When confronted with his affidavit to a Board agenthe acknowledged that he had told the Board agent that he,possessed the authority to hire and fire but explained thathe took such action only after Mr. Mora had interviewedthe employee on whom the action was taken-Iam satisfied with this explanation and concludetherefrom that any such action taken by Rodriguez wouldbe after the decision to hire or discharge was made byMora .4 Insofar as Rodriguez' direction of the work force is,concerned the record amply indicates that he performs thisfunction as a conduit of the instructions and orders givenhim by Mora and not on the basis of his, Rodriguez', ownindependent judgment. In any event I find it unnecessaryto reach or pass upon the question whether Rodriguez is asupervisor within the meaning of Section 2(11) of the Act.B.Sequenceof EventsInvolvingUnion and OtherConcertedActivities;ParticipationTherein of theLopezRoger BrothersJaime Lopez Roger, Francisco Lopez Roger, and RubenLopez Roger all began working for Respondent at Viequesabout December 1971 s All worked under Rodriguez in themaintenancecrew from December 1971 until their dis-charge on February 26, 1973.According to the laws of Puerto Rico the Employer isrequired to pay its employees a Christmas bonus on orabout December 15 of each year. In 1972 the Christmasbonus was late.At about 7 a.m. on a morning in late December 1972 orin early January 1973-but after the checks were due-sev-eral employees including the three Lopez Roger brothersinformed Rodriguez that they would not work until thebonus was paid. Rodriguez thereafter informed Mora ofthis threatened stoppage and likewise told Mora that JaimeE. Lopez Roger had communicated this threat to Rodri-guez.From this, Rodriguez told Mora, he,' Rodriguez,believed that Jaime Lopez Roger was the spokesman forthe group.Thereafter the employees refused to work until theyreceived their checks. All three of the Lopez Rogerbrothers participated in this stoppage. The checks weregiven the employees about 10 o'clock on that samemorning and the employees later returned to work. Thisstoppage took place outside themain gateof the Navalstationwhere employees wait to be picked up byRodriguez to be driven to the place where they are to' workeach day.6Subsequently in late December 1972 or early January1973 Jaime Lopez Roger spoke to Victor Emeric, a friend,informed Emeric that the employees were interested in"unionizingthemselves" and inquired if Emeric knew of alabor organization. Emeticsuggestedthe Charging Partyexplanationimprobable.5 Jaime and Franciscocrediblytestifiedthey had worked a year and2 or3 months. Rodriguezcredibly testifiedthat all threeLopezRoger brotherswere workingthere when he,Rodriguez,began in December 1971.6My conclusion as to thelocation of this stoppage is based on thecredibletestimonyof Rodriguezin this regard. 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDand also said he would speak to its organizers so that theorganizers would come and visit the-employees.In early January 1973, Edwin Melendez, an organizer fortheCharging Party, spoke to some 12 employees ofRespondent at the main gate of the Naval Station atVieques about 3:30 in the afternoon. Melendez told theemployees of the benefits of unionizing.He also passed outunion authorization cards at this meeting. All three LopezRoger brothers were present at this gathering. Franciscotook several cards. While the employees were listening toand conversing with Melendez at the gate on this occasion,Rodriguez drove by so closely that the employees had toget out of his way to let him pass.FranciscoLopez Roger subsequently' visited severalemployees at their homes and tried to get them to sign upfor the Union.Two weeks later a meeting was held at 9 a.m. on aSaturday in January 1973 at Legi's bar which is somedistance from the NavalBase.Some 12 people attendedthismeeting including Francisco and Jaime Lopez Roger.Melendez,the union organizer,also attended and repeatedthe necessity of having employees execute authorizationcards for the Union. Melendez then passed out cards someof which were taken by Jaime E. Lopez Roger.Jaime Lopez Roger then tried to sign up his fellowemployees and succeeded in obtaining signed authoriza-tion cards from eight or nine of them at their homes. Thesesigned cards were returned to Melendez by Jaime atanother meeting at Legi's bar about 2 weeks later. Inattendance at this later meeting were about eight employ-ees including Jaime Lopez Roger, as noted, and his brotherRuben.Also during this period, at least for several -monthspreceding their discharge, I find that all three Lopez Rogerbrothers frequently discussed the Union at the Naval Basewhen they arrived at work at the gate and while they werebeing taken out to the jobsite and that these conversationswere reportedto Mora by Rodriguez.7Meanwhile on January 23, 1973, the Union filed apetition with the Board in Case 24-RC-4951 seeking aBoard-conducted election among the Employer's employ-7Rodriguez credibly testifiedthatthe Lopez Roger brothers weresometimes late for workbecause they stopped on the way to the job todiscuss the Union and politics.Mora crediblytestified thatRodriguezreported these conversations as occurring on theway out to the jobsite andnamed Jaimeand Francisco LopezRoger as being amongthe participants.8Mora testified that his warning letters were given to the threebrotherson this date and Rodriguez stated he, Rodriguez,warned themon this date.From this combination of evidence,I conclude that RodriguezdeliveredMora'swarning letters to the threeLopezRoger brothers at that time.9The translation of this article follows:U.S. Navy OfficerPRESSURE IS PUT ON NATIVES OF VIEQUES WHO WISHTO UNIONIZEBy Victor EmericClaridad"ReporterVieques---A U_ S. Navyofficer threatened with discharge28 nativesof Vieques,maintenance workers atthe militarybase, because the latterhave remained steadfast in their purpose to joinUnion Nacional deTrabajadores.Last FridayRaul Mora,a military man of Mexicanbackground anda top official of theDyneteria Corporation, a company that holds acontract to give maintenanceto militaryinstallations,threatened withdischarging the workers particularly the brothers Ruben,Francisco andJaime Figueroa[sic in translation and in original] spokesmen of thegroup.ees. An amended petition was filed on January 30, 1973, bythe Unionseeking an election limited to a unit consistingof the Employer's, service and maintenance employees atVieques.On February 26, 1973, as will be discussed more fullyhereinafter, the three Lopez Roger brothers were dis-charged.On March 8, 1973, the Regional Director approved astipulation for certification upon consent election in Case24-RC-4951 in which the election was scheduled to beheld on March 21, 1973. The election was held, and theUnion won and was certified by the Regional Director onMarch 29, 1973, as the exclusive bargaining representativeof the Employer's service and maintenance employees atthe Naval air facilities on Vieques.C.The Discharge of the Three Lopez RogerBrothersOn February 22, 1973, Rodriguez gave the three LopezRoger brothers identical warning letters from Mora.8 Eachletterwas addressed to the individual brother and stated itwas from Mora. The caption of each letter reflected"Subject: Admonishment." The body ofeach letter was, asfollows:Number 1. We have received various complaints ofyour bad conduct and also of the bad comradeshipwhich you have shown lately.Number 2. It is necessary that all personnel of thiscompany, work united and with good comradeshipbeing that it would be beneficial to all.Number 3. We hope not to have to refer to thisagain; otherwise we shall be obliged to suspend youremployment and salary for an indefinite time.On February 26, 1973, Mora saw a copy of thenewspaper "Claridad" in which an article appeared, underthe byline of Victor Emeric, which discussed the Respon-dent,Mora, and Respondent's employee-managementrelations.9The article also quoted statements by JaimeLopez Roger.After reading the article in his office, and apparentlyAs tactics to prevent the workers from joining Union Nacional deTrabajadores, officerMora,without consulting these employees,attempted,of his own accord, to cause them to become members ofUnion de Trabajadores de Muelles (UTM).The workers rejected this union because its actions denounce it asan "anti-laborand pro-employerunion",according to what JaimeLopezRoger, president of the Pro-Union Nacional Steering Commit-tee, stated.According to what Lopez Roger informed previously,the companyhad discharged from their employment several workers for havingstaged a stoppage in protest of the management's refusal to pay them aChristmas bonus.Subsequently,and due to the combativeness displayed by the group,the 12 dischargees were reinstated in their jobs."We shallremain firm in our position of giving our support toUnion Nacional de Trabajadores no matter what company pressureswe are subjected to. We were fired from our jobs once and ourcombativeness and firmness forced them to reinstate us. We areconfident that victory will be ours", Lopez Roger ended up by saying."Although as noted in my brackets,supra,the article reflects the surnameof the brothers as Figueroa,Jaime Lopez Roger acknowledged at thehearing that the names of his brothers appeared in the article. Jaime's name,as can be seen, appears correctly later in the article.Jaime also admitted atthe hearing that he had spoken to Emeric about some of the items appearingin the article and that this conversation took place before the articleappeared DYNETERIA, INC.285disagreeing with it, Mora told Rodriguez to tell the LopezRoger brothers to come to the office, or if they did notwish to come to the office, he would give them 24 hours tocorrect the statements in the article or else he would takeother action.Rodriguez went out to the jobsite, as directed by Mora,and spoke to Jaime Lopez Roger and Ruben Lopez Roger(Francisco being absent that day). After Rodriguez hadrepeated Mora's message, Jaime stated that he was awareof what was in the newspaper article because "we" werethe ones who gave it to the newspaper. Jaime then declinedto speak to Mora but stated that Mora could come out andspeak to him. Jaime also told Rodriguez on this occasionthat Mora was a "son of a b-h."-10Rodriguez then returned to speak to Mora and told himof the'foregoing.11At 3:30 that afternoon, the normal quitting time,Rodriguez spoke to Jaime and Ruben Lopez Roger andinformed them that they no longer had work.The following day, February 27, 1973, Jaime LopezRoger returned to the gate of the Naval Base and spoke toRodriguez and asked him for a letter of dismissal.Rodriguez told Jaime Lopez Roger to wait until one wasprepared.At 8:30 -Rodriguez returned to the, gate andhanded Jaime Lopez Roger three identical letters, one eachfor himself and his brothers Francisco and Ruben. Eachletter read as follows (as translated into English):February 26, 1973Messrs:Francisco Lopez RogerRuben Lopez RogerJaime Lopez RogerWe certify that you are being permanently laid offfor the following reasons:a.Insulting your employer.b.Defaming your employer.c.Developing strike problems during working hours.d.Being disrespectful to your superior.e.Charging and stating that your employer is perse-cuting you which is not true.f.For intervening politically in union matters and asfar as other things are concerned.Very truly yours,s/Raul MoraRAUL MORARepresentativeDyneteria Inc.Copy to:Francisco and Ruben, as he was requested to do byRodriguez.None of the three Lopez Roger brothers has beenreemployed by Respondent although Jaime and Franciscovoted challenged ballots in the Board-conducted electionin March 1973.D.The Respondent's Reasonsfor Discharging theThree LopezRoger BrothersIn assessing the reasons why the Employer dischargedthe -three Lopez Roger brothers, I will lay great stress uponthese reasons as explained by Mora in his testimony or indocuments he prepared. For, having found that Rodriguezdid not possess the authority to discharge employees, Iconclude that Mora is the only person with authority todischargemaintenance and housekeepingemployees. And,I further find,based on Morals authorship of the warningletters of February 22, 1973, and the discharge letters ofFebruary 26, 1973, that he was, in fact, the Respondentofficial who made and carried out the decision to terminatethe three Lopez Roger brothers.In examining the reasons proffered for the discharges Iwill first take the reasons presented in the discharge lettersand then proceed to other reasons advanced by Respon-dent at the hearing.1.From the dischargeletters"Insulting your employer"and "Beingdisrespectful to yoursuperior. " Iconclude that thesereasons are in factsupported by the evidence. Thus,it is clearthat JaimeLopez Roger called Mora a "son of ab-h" albeit not inMorals presence.SinceRodriguezrepeated to Mora allother aspects -of Rodriguez'conversation with Jaime andRuben Lopez Roger onthe morningof February 26, I alsoconclude he informed Mora ofthe name calling in view ofthe obvious importanceof this remark. Rodriguez alsotestifiedwithout contradictionthat allthree Lopez Rogerbrothers talked back to him and toMora onthe, job. Forexample, on the day after nationalelectionday (the dayafterNovember 7, 1972)Rodriguezand Mora spoke toseveral employees including the Lopez Roger brothersabout their absence from work the day before. Jaime toldMora and Rodriguezon this occasionthat he had notcome to workbecausehe didnot wantto.The brothersalso "griped" on a numberof occasionsabout the workthey-were assigned to do."Defaming your employer."As heretofore set forth, anarticle appeared in the "Claridad" of February 25, 1973,under the byline of Victor Emeric, whichfrom its contentscould well be considered by Respondent as unfavorable toit.And, as noted, Jaime Lopez Roger admitted speaking toMr.Francisco Lopez RogerEmeric aboutRespondent prior to the appearance of theMr.Ruben Lopez Rogerarticle.Also, asIhave found, the two Lopez RogerMr. Jaime Lopez Rogerbrotherspresent onFebruary 26, 1973, toldRodriguez onJaime took the letters home and gave a copy to his brothersthat date that they hadgiven Emeric the material, whichroThese findings are based on the essentially undisputed testimony ofRodriguez. Luris Lopez, who was present during part of the conversation,statedonly that Jaime did not make the remark while Luris Lopez waspresent. Jaime did not deny calling Mora by this name in Rodnguez'presence;Jaime rather stated only that he had never"cursed"More" Mora testified specifically he was told that the Roger brothers wereaware of the article and agreed with it. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDappeared in the article and they agreed with it. Rodriguezreported this conversation back to Mora. While there is aquestion, whether the Lopez Roger brothers knew thatEmeric was a reporter at the time they spoke to him, thefact remains that they did speak to Emeric, an outsider,about their employer and that their observations wereobviously viewed by Mora as uncomplimentary to Respon-dent and to him personally. I conclude therefore that thisreason is likewise supported by the evidenceand,in thecircumstances, that the newspaper article with its referenceto the union activities of Respondent's employees, particu-larly the three Lopez Roger brothers, was the final straw inMora's mind which caused him to discharge the LopezRogers, as will appear."Developing strike problems during working hours."AllthreeLopez Roger brothers participated in the strikeagainst the Respondent in connection with the late bonuschecks in the latter part of December 1972 or early January1973. They were in fact among the leaders of the strikers.And the fact that this reason appears in the dischargelettersfor each indicates unmistakeably Respondent'sawareness of their participation and leadership. I conclude,therefore, that the record supports the conclusion that thiswas one of the real reasons for their discharge."Charging and stating that your employer is persecutingyou which is not true."The only evidence apparentlybearing on this reason is the statement, adduced by counselfor Respondent in his cross-examination of Jaime LopezRoger, that Jaime told Emeric that Mora had toldRodriguez that he, Mora, "was waiting for us to commitany fault so that he could throw us out." NeitherRodriguez nor Mora denied Mora's instant threat. Accord-ingly, I conclude that the threat was made 12 and anyrepetition of it was true. This reason (that the Rogerbrothersmade an untrue statement about employerpersecution) is not supported by the record. More will besaid of this threat hereinafter."For intervening politically in union matters and as far asother things are concerned. " Thisphrase-at least the use ofthe word "politically"-may have lost some of its flavor astranslated into English. But it unquestionably refers to theLopez Roger brothers "intervening" in "union matters."That the Lopez Roger brothers were union activists isamply supported by the record as previously recounted.And Mora's knowledge of these activities is evident notonly from this entry in the discharge letters but also hisadmission that he was aware of the many discussions of theUnion by the Lopez Roger brothers when they came towork each day and were on their way to the jobsite. Inthese circumstances, I conclude that the union activities ofthe Lopez Roger brothers constituted, in fact, one of thereasons why Respondent discharged them.i2While Rodriguez' repetition of the Mora threat is, strictly speaking,hearsay, the testimony in regard to it was adduced without objection. And Iam satisfied that the threat, when considered in the light of the prior andsubsequent incidents, is consistent with the inherent probabilities of theentire sequence of events. The mention of the threat in the Emetic articleitselfwhich was, of course, published before the charges herein were filed,lends some support to the foregoing conclusion. Also Mora and Rodriguezacknowledged that warnings were given the three brothers on differentoccasions. In any event when hearsay evidence is admitted withoutobjection "it is to be given its natural probative effect as if it were in lawadmissible" and, where not controverted, carries the force of substantialMoreover, in a letter to the Regional Office for Region24 of the Board, explaining Respondent's position regard-ing the charges which had already been filed in this case,Mora stated that the main reasons for discharging theLopez Roger brothers were "clearly explained" in anattached copy of the same discharge letter given to eachwhich has previously been referred to.132.The other reasons advanced by Respondent atthe hearing for the discharge of the Lopez RogerbrothersThe alleged poor" quality of their work.At the hearingMora testified that Jaime and Francisco Lopez Roger were"poor" workers in that they had to be transferred from jobto job based on the complaints of Rodriguez. Morespecifically,Mora said Francisco was demoted from aworking foreman position, however this had occurred sometime before Francisco's discharge. Mora also said he hadwarned all three brothers four or five times orally or inwriting (e.g., the letter of February 22, 1973) about theirpoor work. Rodriguez gave, as an example of Jaime's poorwork, that Jaime and others had to be transferred from onecleaning job because it was reported that the job was notfinished on time. Others were also transferred from thisassignmenthowever but no others were shown to havebeen discharged because of it.In view of the nonspecific nature of the allegation oftheir "poor" work and the lack of persuasiveness in theexample cited I am not satisfied that "poor" work was areason for the discharge of the three brothers. Moreover,the only written warning put in evidence speaks of "badconduct" (not "poor work") and "bad comradeship"which, although somewhat ambiguous, is consistent withthe "union activities" reason advanced in the letter ofdischarge(viz,associationwith the Union,since it isapparent from the discharge letters that the Employer wasopposed to such association).Tardiness of the three brothers.There is testimony byMora, denied by Jaime Lopez Roger, that Jaime came towork late on numerous occasions and there is also evidencethat Francisco was late. I do not find that tardiness playeda part in the discharges. The brothers were not shown tohave been warned about it, it was not mentioned in thedischargelettersand other employees have been late,according to Rodriguez, but no oneelse wasshown to havebeen discharged for this reason.The political discussions of the Lopez Roger brothers at thejob.WhileRodriguez testified that the Lopez Rogerbrothers engaged in frequent political discussions at workevidencesufficient to support a finding.Local 84,InternationalAssociationof Bridge, Structuraland OrnamentalIronWorkers, AFL-CIO (South TexasBuilding Company),129 NLRB 971, 979 (IR fn.12 and casescited therein).13 In viewof the dischargeletter and this letterto theBoard,Ido notcreditMora's self-servingdeclarationat the hearing thathe did notdischarge the Lopez Roger brothersbecause of their unionactivities.Nordo I assignany weight to his belatedattempt in the instantletter to theBoard to explain that thislast reason was their -political" (and not their"union") activitiesas each dischargeletter states.Iwill, however,considertheir alleged "political"activities as a separate reason. DYNETERIA, INC.287and had been warned about it, I fwd no mention of thisreason in Mora's testimony.14 Further this reason is notmentioned in the discharge letters.Distribution of the newspaper "Claridad" at the jobsite.Mora stated that the three brothers were passing out"Claridad" on February 26, 1973. Rodriguez testified thatthey had brought this newspaper to the site that day andpreviously at the tune of the work stoppage over the lateChristmas bonus checks. Jaime Lopez Roger deniedpassing out "Claridad" at the site. I find it unnecessary toresolve this conflict in the testimony because I do notbelieve this matter played a part in the discharges. ForMora did not assign this as a reason at the hearing nor didhe mention it in the discharge letters.15Alleged threats by one or all of the brothers "to get Mora"outside the gate.Mora testified that he was told byRodriguez that all three Lopez Roger brothers stated thatthey would "see him on the street in Vieques and that theywere going to get" him. Mora stated that these threats werereported to him as occurring at the time of the Christmasbonus strike and also after the discharges on February 26.Rodriguez testified first that Jaime Lopez Roger said he"was going to see Mora outside to fix him," later thatJaime said he would "get Mora outside," and that thesethreats were made at the time of the Christmas bonus strikeand again on the day of discharge at about 11 o'clock inthe morning (before the discharges took place). However,elsewhere in his testimony, Rodriguez stated that themorning conversation between the two brothers (who werepresent that day) and Rodriguez consisted of a discussionof the "Claridad" article of Emeric, Jaime's suggestion thatMora come to speak to them and Jaime's calling Mora a"son of a b-h." Rodriguez did not mention that the threatwas made in this conversation although pressed by theGeneral Counsel to answer the question whether anythingelsewas said. Jaime Lopez Roger dewed threatening "toget Mora outside."Ifind it unnecessary to unwind this credibility knot,because I do not' find that the alleged threat or threatsconstituted a reason for the discharges. For, taking thetestimony of Mora, who effected the discharges, the firstthreat had occurredsome2months before and wasobviously ignored. The second threat, per Mora, was madeafterthe discharges. Finally the threats are not mentionedin the discharge letters.Concluding FindingsIhave found that the only reasons for the dischargeswhich are supported by the record are: (1) the insultingand disrespectful conduct of the brothers, particularly14 In the absence of testimony by Mora on this subject I attach no weightto his letter to Regional Office on March 11 in which he mentions this"reason" and, in any event, I have found the March I 1 letter to have been abelated attempt to avoid the implication in each discharge letter that theLopez Roger brothers were discharged because of their union activities.15Again I attach no weight to Mora's reference to this matter in his letterto the Regional Office for the same reasons mentioned in Ins 13 and 14.16N.L R.B. v WashingtonAluminumCo.,370U-S. 9, 15(1962);N LR.B.v.Mackay Radio & Telegraph Co,304 U.S. 333, 34417Notwithstanding the language of Emetic's newspaper article,it is notclear from the entire record whether the three brothers were brieflydischarged at the time of the Christmas bonus strike.Further no unfairJaime; (2) the comments by Jaime to Emeric atleast someof which were published in "Claridad," (3) the participa-tion of the brothers in the Christmas bonus strike and (4)their union activities. Of these fourreasons it isclear thatat least two reasons, advanced by Respondent in thedischarge letters and supported by other evidence, wereunlawful, i.e., the brothers' participation in the Christmasbonus strike and their subsequentunion activities.Respondent argues that the strike was unlawful becauseitwas unjustified, i.e., unnecessary, because the checkswere on their way. The gist of Respondent's argument thusseemsto be that the strike was not a labor dispute becauseitwas ill-advised or unwise. But this type of contention hasbeen rejected by the Supreme Court on at least twooccasions.16Hence I reject ithere.Moreover, the strikewas not shown to be violent nor was it in breach of acollective-bargainingagreement. I, therefore, conclude thattheChristmas bonus strikewas a legitimatelabor dis-pute.17Insofar as the brothers'unionactivities are concerned,the dischargelettersdo not specify whether Respondentwas discharging them because of their union activitiesoutside the base or their union activities on the base. Buteven if Respondent were referring to the activities on thebase, I note that there is no evidence that Respondent hada no-solicitation rule, nor that Respondent through Moraor Rodriguez had warned the brothers not to discuss theUnionat work, nor, in any event, that discussion of theUnion by the brothers when they arrived at work or werebeing taken out to their worksites(the times described byMora when he was aware such activities occurred), in anyway interfered with their own work or the work of theirfellow employees.It isobvious that in these discussions thethree brothers were taking the side of the Union.18I conclude on the basis of the foregoing, particularly thedischarge letters, thatMorawas longirked by theparticipation of the three brothers in the Christmas bonusstrikeand their subsequent efforts to encourage theirfellow employees to join the Union. And, indeed as MoratoldRodriguez, he,Mora, was looking for the threebrothers to "commit" a "fault" so that he could "throw"them "out." The publication of Emeric's newspaper articleand its mention of the participation of the three brothers inunion activities suppliedMora with the "fault" he waslooking for to carry out his threat.I find on the basis of the foregoing, that Respondent'sdischarge of three Lopez Roger brothers was based insubstantial part on their union activities and that suchdischarges were therefore in violation of Section 8(a)(3)and (1) of the Act.19Ifurther find, on the basis of the foregoing, that thelabor practicesare allegedbased on anydischarges at that time; hence Imake no findings in this regard.18Respondentpoints outin its brief thatRuben LopezRoger has nofurther interest in this proceeding because he did not cometo thehearing. Ido not deemhis absenceto be of anysignificance.For Iam aware of norequirement-and Respondent cites none-for an individual to appear atan unfair labor practice hearing dealing with alleged discrimination againsthim.WJamesHoomatand/b/a ChicagoMasterMattress and FurnitureCompany,196 NLRB 579:N L.R B. v. Great Eastern Color LithographicCorp.,309 F 2d 352, 355 (C A. 2,1962),enfg.133 NLRB911, cert.denied373 U.S. 950 (1963). 288DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge of the three Lopez Roger brothers was also basedin substantial part upon their participation in the Christ-mas bonus strike. Since this strike was a concerted activityprotected by Section 7 of the Act, and since a substantialreason for their discharge was because they participated inthis strike, `I also find, based on this entirely separatereason, that their discharges were in violation of Section8(a)(1) 20of the Act 21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent, set forth above, occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYThe recommended order will contain the conventionalprovisions involving findings of interference, restraint, andcoercion and unlawful discharge in violation of Section8(a)(3) and (1) of the Act. This will require Respondent tocease and desist from the unfair labor practices found andto post a notice to that effect in English and in Spanishwhich will also state the affirmative action Respondent willbe required to take to remedy its discharge of the threeLopez Roger brothers. Thus, Respondent will be requiredto offer Jaime E. Lopez Roger, Francisco Lopez Roger,and Ruben Lopez Roger reinstatement to their former orsubstantially equivalent positions without prejudice to theirseniority or other rights and privileges. Each will be madewhole for any loss of earnings he may have suffered byreason of the discrimination against him by payment tohim a sum of money equal to that which he would haveearned from the date of the initial discriminationagainsthim to the date of the offer of reinstatement,less netearnings, if any, during such period, to be computed in themanner prescribed in F.W. Woolworth Company,90 NLRB289, with 6 percent interest thereon as prescribed byIsisPlumbing & Heating Co.,138 NLRB 716.Itwill also be recommended, in view of the nature of theunfair labor practices in which Respondent has engaged(seeN.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536), thatRespondent be ordered to cease and desist frominfringingin any manner upon the rights guaranteed employees bySection 7 of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce and the Unionis -a labor organization all within the meaning ofthe Act.2.By discharging JaimeE.LopezRoger,Francisco20N.L.R B v. WashingtonAluminum,supra;Carlson Corporatio ,195NLRB 218 (TXD), enfd. 83 LRRM 2392 (C.A. 1, 1972) (not reported by thecourt).21Respondent'smotion to dismiss the complaint made near theconclusion of the hearing and taken under advisement by me at that time, ishereby denied, consistent with my findings,supra.22 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, theLopez Roger, and Ruben Lopez Roger, in each instancebecause of their activities on behalf of the Union, theRespondenthas engagedand is engaging in unfair laborpracticeswithin the meaningof Section 8(a)(3) and (1) ofthe Act.3.By discharging Jaime E. Lopez Roger, FranciscoLopez Roger, and Ruben Lopez Roger, in each instancebecause of their participation in concerted activitiesprotected by Section 7 of the Act, Respondent has engagedin and is engaging in unfairlabor practices within themeaning of Section 8(a)(l) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning. ofSection 2(6) and (7) of the Act.Upon theforegoing findingsof fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDER22Respondent, Dyneteria,Inc., itsofficers, agents, succes-sors,and assigns, shall:1.Cease anddesist from:(a)Discouragingmembership in, or activities in behalfof,Union Nacional de Trabajadores, or in any other labororganization,by discriminating in regard to hire andtenure of employment or in any other manner in regard toany term or condition of employment of any of Respon-dent's employees in order to discourage union membershipor activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act, except to the extent such rights maybe affected by an agreement requiring membership in alabor organization, as authorized in Section 8(a)(3) of theAct, as amended.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)OfferJaime E.Lopez Roger, Francisco Lopez Roger,and Ruben Lopez Roger immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority or other nghts andprivileges and make them whole for any loss of pay theymay have suffered as the result of the discriminatorydischarges,in the mannerset forth in "The Remedy"section herein.(b) Preserve and, upon request, make available to theBoard or itsagents for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports and all other recordsnecessary to analyzethe amountof backpay due under theterms of this Order.(c) Post at its place of business in Vieques, Puerto Rico,copies of the attached notice marked "Appendix" 23 andcopies ofa Spanishtranslation of the same notice. Copiesfindings,conclusions,recommendationsand Recommended Order hereinshall,as provided in Section 102.48 of theRules and Regulations, beadopted bythe Board and become its findings, conclusions and order, andall objections thereto shall be deemed waivedfor all purposes23 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals.the wordsin the notice reading "Posted byOrder of theNational Labor Relations Board" shallbe changed to readPosted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLabor Relations Board." DYNETERIA, INC.289of this notice, in English and Spanish, on forms providedby the Regional Director for Region 24, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered byanyother material.(d)Notify the Regional Director for Region 24, inwriting within 20 days of the receipt of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICETO EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentlabor organization, as authorized in Section 8(a)(3) ofthe National LaborRelationsAct, as amended.WE WILL NOT discharge you, or take other reprisalaction against any of you, because you engage inlegally protected concerted activities or because youjoin, support, or engage in organizational activities onbehalf of Union National de Trabajadores, or anyother union.WE wiLL offer to reinstate Jaime E. Lopez Roger,Francisco Lopez Roger, and Ruben Lopez Roger totheir respective jobs with full seniority and all otherrights and privileges as the Board has found that theywere discharged because they engaged in protectedconcerted activities and because they supported theorganizational campaign of the above-named union.WE WILL also make up all pay Jaime E. LopezRoger,FranciscoLopez Roger, and Ruben LopezRoger lost because of their discharge with 6 percentinterest.DYNETERIA, INC.(Employer)After a trial at which all sides had the chance to giveevidence it has been decided that we, Dyneteria, Inc., haveviolated the National Labor Relations Act and we havebeen ordered to post this notice.The National Labor Relations Act gives you, asemployees, certain rights, including the right to engagein concerted activities, and the right to self-organiza-tion, to form, join or help unions, and to bargainthrough a representative of your own choosing.Accordingly, we give you these assurances:WE WILL NOT do anything which interferes with yourrights above, except to the extent that said rights areaffected by an agreement requiring membership in aDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Pan Am Building, 7th Floor,255 Ponce de Leon Avenue, Hato Rey, Puerto Rico 00919,Telephone 809-622-0225.